Citation Nr: 1020053	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-35 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse, A.B.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION


The Veteran had active military service from August 1953 to 
August 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Reno, 
Nevada.  

In March 2010, the Veteran and a witness testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that he has bilateral hearing loss 
disability due to his use of a radio headset in his role as a 
Russian voice intercept radio operator.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease, 
and (4) insufficient competent evidence of record for VA to 
make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The evidence of record includes medical records by Dr. G.M. 
which reflect audiological testing; however, the audiologist 
did not provide specific numerical readings at the different 
threshold levels.  The Board is unable to interpret 
audiograms which are presented in graphic rather than 
numerical form. See Kelly v. Brown, 7 Vet. App. 471 (1995), 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  The record 
also includes a November 1990 receipt for a new hearing 
system and ear molds.  Thus, there is evidence of symptoms of 
a current disability.  

The Veteran's DD 214 reflects that he had Russian language 
training and that his military occupational specialty (MOS) 
was as a language specialist.  He has provided numerous 
statements, to include testimony at a Board hearing, about 
his extensive use of a radio headset due to his MOS.

The Veteran also testified that he has had a hearing loss 
since 1957, within one year of separation from service.  The 
Court in McClendon observed that the third prong is a low 
threshold.  The Court held that "[t]ypes of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observations." Id at 
83.

Based on the foregoing, the Board finds that a VA examination 
and opinion regarding the etiology of any hearing loss 
disability would further assist the Board in developing a 
more complete picture of the Veteran's disability.  See 
38 C.F.R. § 3.159(c)(4) (stating that a medical examination 
is necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim).

The Veteran avers that he received a private medical 
examination, from K.P., in 1957 and that he was told at that 
time that he needed hearing aids.  (See October 2007 claims 
form and March 2010 Board hearing transcript, pages 12-14).  
In January 2008 VA requested that K.P. furnish VA with copies 
of any treatment records from 1957 to 1990.  No such records 
are associated with the claims file.  There is no indication 
that K.P. responded to the request.  In accordance with 
38 C.F.R. § 3.159(c), if private records are not received 
pursuant to a VA request, at least one follow-up request 
should be made by VA.  In January 2009, the RO requested the 
Veteran to complete a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for it to obtain 
records from K.P.  A completed VA Form 21-4142, dated in 
October 2007, was already associated with the claims file; 
however, it was then more than one year old.  There is no 
evidence of record that the Veteran completed a new form; 
however, there is also no evidence of record that the RO ever 
attempted to make a second attempt to obtain records from 
K.P. based on the October 2007 VA Form 21-4142.  The Board 
finds that, in accordance with 38 C.F.R. § 3.159(c), VA 
should make a second attempt to obtain any pertinent records 
from K.P.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for 
hearing loss, to include K.P. from 1957.  
After obtaining a completed VA Form 21-
4142, the AOJ should attempt to obtain any 
pertinent medical records, not already 
associated with the claims file.  

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be 
associated with the claims folder.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of the Veteran's bilateral hearing 
loss.  All necessary tests should be 
performed.  The examiner is requested to 
furnish an opinion concerning whether it is 
at least as likely as not (50 percent or 
greater) that the Veteran has current 
hearing loss disability causally related to 
his military service, to include due to 
occupational use of a radio headset.  The 
claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that 
such a review was performed.  Any opinion 
expressed should be accompanied by a 
complete rationale.  
 
The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

2.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



